A

way’ ye
Case 4:21-cv-00710-O-BP , ecyent 2 iled 06/02/21 Page 1of13 .PagelD 1...
° Dig eis es st

  

IN THE UNITED STATES DISTRICT COURT

 

FOR THE NORTHERN DISTRICT OF TEXAS ng wee
FORT WORTH DIVISION Palla Pop at ee
~
TODD MEAGHER, § CIVIL ACTION NO. or een &C -
§
Plaintiff, §
§
v. §
§
CITIBANK, N.A. §
§
Defendant. § JURY TRIAL DEMANDED
COMPLAINT

TO THE HONORABLE UNITED STATES JUDGE:

COMES NOW Todd Meagher (“MEAGHER”) and files this Complaint against
CITIBANK, N. A. (“CITIBANK”) for willful and negligent violation of Section 1681s-2 of the
Fair Credit Reporting Act, and would respectfully show as follows:

PARTIES

1. Plaintiff Todd Meagher is an individual residing in Tarrant County, Texas.

2. Defendant CITIBANK, N. A., is a national banking association offering consumer
credit card services to consumers and an information furnisher to the consumer reporting agencies
Experian, Trans Union and Equifax, with a place of business located at 701 East 60th Street North,
Sioux Falls, South Dakota 57104.

JURISDICTION AND VENUE

3, This Court has original subject-matter jurisdiction over Plaintiffs’ claims arising
under the FCRA pursuant to 15 U.S.C. § 1681p and 28 U.S.C. § 1331

4, Personal jurisdiction exists over Defendants as it has the necessary minimum
contacts with the State of Texas, this suit arises out of Defendants’ specific conduct with Plaintiff
in Texas, and Plaintiff was injured in Texas.

5. Venue is appropriate in the United States District Court for the Northern District of
1
Case 4:21-cv-00710-O-BP Document1 Filed 06/02/21 Page 2of13 PagelD 2

Texas, Fort Worth Division, pursuant to 28 U.S.C. § 1391, as the events giving rise to Plaintiff's
claims occurred in Tarrant County, Texas.

6. Plaintiff is a natural person and citizen of the State of Texas, residing in Tarrant
County, ‘Fexas.

7. Plaintiff is a “consumer” as defined by the 15 U.S.C. § 1681a(c).

8. Defendant Citibank, N.A. has its principal place of business located in the State of
South Dakota, and regularly conducts business in the State of Texas.

INTRODUCTION

9. MEAGHER has been involved in the consumer credit industry for over 25 years and
has worked directly with all three of national major consumer reporting agencies Experian, Trans
Union and Equifax. In 1994, MEAGHER co-founded Credit.com with former director of consumer
affairs Adam K. Levin, a website offering consumer credit information. In 1998, MEAGHER
founded Credit411.com, one of the first companies to offer consumer credit reports from all three
consumer reporting agencies Experian, Trans Union and Equifax directly to consumers via the
Internet. MEAGHER has been cited in national magazines including Kiplinger (Personal Finance)
(2000) and ComputerWorld (2002). MEAGHER has a deep understanding of Fair Isaac Company
credit scores (“FICO”) and developed the first “online credit score generator.”

10. MEAGHER sold Mortgage.Com in 1998, which ironically is now run by
CITIBANK. MEAGHER sold his interest in Credit.com in 2003 to his co-founder Adam K. Levin.
MEAGHER still operates Credit411.com and is currently developing CreditMonitor.com.

11. Maintaining a reputation as an experienced savvy credit user and trusted consumer
credit information advisor has been critical to his success in securing funding, developing and

selling several consumer credit ventures including Credit.com and Mortgage.com.
Case 4:21-cv-00710-O-BP Document1 Filed 06/02/21 Page 3o0f13 PagelD3

FACTUAL ALLEGATIONS

12, In 2018, CITIBANK solicited, and MEAGHER accepted, an offer to open an
American Airlines AAdvantage Citi Platinum Select consumer credit card account on March 27,
2018.

13. Credit card statements provided to MEAGHER by CITIBANK from the opening of
his account in 2018 through January 2021, show MEAGHER was a “convenience user” who rather
than make minimum monthly payments, paid his balance in full each month.

14. On or about January 23, 2020, MEAGHER attempted to use his credit card to pay
for a meal with family and friends and CITIBANK declined the charge.

15. On or about January 23, 2020, without warning or explanation, CITIBANK blocked
MEAGHER’s ability to access his credit card account information or make payments online.

16. On or about February 11, 2020 MEAGHER received a credit card statement that
showed his account balance was $253.46 with a required minimum payment of $25.00 due by
March 7, 2020.

17. Prior to the payment due date, and because his ability to make payments online had
been blocked, on February 13, 2020, MEAGHER mailed a check to CITIBANK for $253.46, the
entire outstanding balance due on his account.

18. On February 18, 2020, CITIBANK posted MEAGHER’s check payment for
$253.46 to his account leaving a balance of $0.

{9. From April 2018 through February 2020 or for nearly two years, CITIBANK
furnished information to consumer reporting agencies that indicated MEAGHER’s account as
Never Late, all his required monthly payments as Paid on time, and that his account had an
“Exceptional payment history.”

20.  Onor about October 29, 2020, nearly eight months after making his final and

timely payment, without warning or explanation, CITIBANK changed the payment history

3
Case 4:21-cv-00710-O-BP Document1 Filed 06/02/21 Page4of13 PagelD 4

information it had been furnishing to the consumer reporting agency Experian for nearly two
years, and began furnishing information to Experian that indicated several of MEAGHER’s
monthly payments had been charged off! by CITIBANK.

21. Also on or about October 29, 2020, CITIBANK stopped furnishing MEAGHER’s
monthly balances and payment history information to the consumer reporting agencies that
indicated MEAGHER had an exceptional payment history, had paid his account balance in fuil
each month instead of the required minimum monthly payments, and that his account had a $0
balance.

22. These changes had. an adverse effect on MEAGHER’s Fair Issac Company (“FICO”)
credit scores and created a materially misleading impression of MEAGHER’s payment history,
outstanding liabilities and creditworthiness, crippling his ability to obtain credit.

23. FICO scores, also known as risk scores, are sold to credit providers by consumer
reporting agencies who use them to determine a persons creditworthiness, weather to approve or deny a
person credit, and impacts the interest rate a person pays for use of credit. In some cases, these scores
impact a person’s ability to get insurance or even a job.

24. As someone whose reputation, and often his ability to raise funding for his online
credit ventures, relied on his savvy use of credit, he monitored his credit reports, the information
being furnished to the consumer reporting agencies and his FICO scores, and in September of
2020, MEAGHER contacted Experian and disputed the changes to the information being
furnished by CITIBANK as inaccurate and incomplete.

25. Experian informed MEAGHER that CITIBANK had verified the disputed
information as accurate.

26. After reviewing his credit card and bank statements, and confirming that he had

 

1 Experian describes a charge-off as an entry on your credit report that indicates a creditor, after trying and
failing to get you to make good on a debt, has given up hope of getting payment and closed your account. A
charge-off is considered a derogatory entry in your credit file—a serious negative event—and it can adversely
affect your credit scores and your ability to borrow additional funds. https://www.experian.com/blogs/ask-
experian /what-is-a-charge-olf/ A charged-off debt is deemed uncollectable and treated as a loss for accounting
purposes. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1188 n.5 (11th Cir. 2010)

4

 
Case 4:21-cv-00710-O-BP Document1 Filed 06/02/21 Page5of13 PagelD5

made all his monthly payments timely and that none of them had been charged off, MEAGHER
again contacted Experian and re-disputed the accuracy and completeness of the information being
furnished by CITIBANK.

27. Again, Experian informed MEAGHER that CITIBANK had again verified the
information it was furnishing to Experian was accurate including that it had charged off monthly
payments due on MEAGHER’s account.

28. When MEAGHER attempted a third time to dispute the inaccurate and incomplete
information being furnished by CITIBANK to Experian by offering to provide Experian with his
copies of his CITIBANK credit card and personal bank statements, Experian informed
MEAGHER, “You have previously disputed this item. We are not required to process a
duplicative dispute” and to “contact the furnisher of the information (CITIBANK) directly” to

resolve the dispute.

29. MEAGHER then contacted CITIBANK’s Office of the President (“COP”) directly.

30. MEAGHER explained to COP that the information CITIBANK was furnishing to
Experian related to his account had recently been changed, and that CITIBANK was now
furnishing inaccurate and incomplete information including that that several of his monthly
payments had been charged off.

31. MEAGHER informed COP that he had attempted to dispute the inaccurate and
incomplete information with Experian, but that Experian informed him that CITIBANK had
verified the information as accurate, and instructed him to contact CITIBANK directly to resolve
the dispute.

32. | MEAGHER explained to COP he wanted to refinance his house to take advantage of
historically low interest rates and that Experian had told him that the information CITIBANK was
furnishing to Experian was negatively impacting his FICO credit score, and prohibiting him from
doing so.

34, MEAGHER informed COP that as the founder of Credit.Com, Mortgage.com,
Case 4:21-cv-00710-O-BP Document1 Filed 06/02/21 Page 6of13 PagelD 6

Credit411.com and Credit911.com his credit reputation was important to him and that he was very
familiar with CITIBANK’s obligations as a information furnisher under the Fair Credit Reporting
Act “FCRA”Y.

35. MEAGHER informed COP that CITIBANK’s continued verification of the
inaccurate and incomplete information it was furnishing Experian forced him to submit multiple
disputes delaying the correction of the information far beyond the requirements of the FCRA.

36. MEAGHER informed COP that CITIBANK’s continued verification of the
inaccurate and incomplete information it was furnishing Experian was preventing him from
obtaining credit and specifically refinancing his home at a time of record low interest rates.

37. COP told MEAGHER that they could “see” in the computer that his credit card
payments had never been late, and that in fact his account had a credit balance for $14.50 due and
asked if he would like CITIBANK to send him a check for the $14.50 and MEAGHER accepted.

38. On December 15, 2020, MEAGHER received the overpayment reimbursement
check from CITIBANK.,

39, COP told MEAGHER that CITIBANK’s Executive Response Unit (““ERU”)
handled issues like his and that an “analyst” from that unit would contact him within 15 days to
discuss his dispute.

40. MEAGHER did not receive a call from an CITIBANK’s ERU analyst within 15

days as promised by COP.

 

? Under 15 U.S.C. § 1681s-2(b), a provision of FCRA that regulates how the furnishers of credit information must
respond when they are given notice of a dispute over consumer credit records. Section 168 1s-2(b) provides, in relevant
part: (L) After receiving notice pursuant to section 1681i(a}(2) of this title of a dispute with regard to the completeness
er accuracy of any information provided by a person to a consumer reporting agency, the person shall— (A) conduct
an investigation with respect to the disputed information; (B) review all relevant information provided by the consumer
reporting agency pursuant to section 1681i(a)(2) of this title; (C) report the results of the investigation to the consumer
reporting agency; (D) if the investigation finds that the information is incomplete or inaccurate, report those results to
all other consumer reporting agencies to which the person furnished the information and that compile and maintain
files on consumers on a nationwide basis; and (E) if an item of information disputed by a consumer is found to be
inaccurate or incomplete or cannot be verified after any reinvestigation under paragraph (1), for purposes of reporting
to a consumer reporting agency only, as appropriate, based on the results of the reinvestigation promptly—- (i) modify
that item of information; (ii) delete that item of information; or (iii) permanently block the reporting of that item of
information. 15 U.S.C. § 1681s-2(b). If a furnisher fails to comply with these requirements, then § 1681n and § 16810
“authorize] consumers to bring suit for damages caused by a furnisher’s . . . breach” when that breach is willful or
negligent, respectively, Seamans v. Temple Univ., 744 F.3d 853, 864 (3d Cir. 2014).

6
Case 4:21-cv-00710-O-BP Document1 Filed 06/02/21 Page 7of13 PagelD 7

41. MEAGHER then called ERU directly. He was informed that the name of the
analyst assigned to review his dispute was “Timothy” and that unfortunately, Timothy was not
available to speak to him but would cal! him back.

42, After several days of receiving no call back from Timothy, MEAGHER again called
ERU and this time was able to speak to Timothy. MEAGHER explained to Timothy the
information CITIBANK was furnishing Experian had been changed and was now inaccurate
including that several of his monthly payments had been charged off. Timothy was very
sympathetic and confirmed that he could “see” on his computer that MEAGHER had paid all his
monthly payments on time, that none of his monthly payments or any monies owed to CITIBANK,
wete charged off. He told MEAGHER he would have the information being furnished to Experian
corrected, that it might take Experian approximately 30 days to update their records.

43. On December 31, 2020, MEAGHER received a letter from ERU that stated “We
certainly regret any inconvenience you have experienced in your attempts to resolve this matter.
We confirmed that your above-referenced account was not included in a bankruptcy. We requested
that the consumer reporting agencies reflect the account as closed by customer request and to
remove bankruptcy information being reported. Please allow 30 days for them to update their
records.”

44. MEAGHER immediately contacted the ERU and asked to speak to Timothy. He
explained that the confirmation letter he received did not address the primary issue he had
contacted the ERU, that CITIBANK was furnishing inaccurate and incomplete monthly payment
history information to the consumer reporting agency Experian including that CITIBANK had
charged off several of MEAGHER’s monthly payments. MEAGHER was then informed that the
dispute had been closed by Timothy and that he would have to open a new “case” with the ERU
and a new analyst. MEAGHER was told the name of the new analyst would be “Amy” and that she
would contact him within another 15 days.

45. After weeks of not hearing from Amy, MEAGHER frustrated, again called COP and
7
Case 4:21-cv-00710-O-BP Document1 Filed 06/02/21 Page 8of13 PagelD 8

spoke to “Sarah Carey”, He explained to Ms. Carey that he had been communicating with the ERU
and that several analysts had failed to call him back on numerous occasions forcing him to submit
several “cases” resulting in months of delay in addressing his disputes regarding the information
CITIBANK. was furnishing to Experian and demanded to speak to Amy or anyone that could
resolve his disputes right away.

46. Ms. Carey told MEAGHER there was no one that could help him with his disputes
accept the ERU. She then asked MEAGHER if he wanted to open another new dispute with the
ERU and a different ERU analyst and that if he did, that would result in another 15 day delay
before he received a callback.

47. At this point, MEAGHER had been attempting to have CITIBANK investigate and
correct the incomplete and inaccurate information it was furnishing to Experian for several months
and told Ms. Carey that CITIBANK. was violating the FCRA, that he was unwilling to wait any
longer for them to investigate and correct the information being furnished to Experian.

48. | MEAGHER also told Ms. Carey that several COP and ERU employees had already
checked his account on their computers and acknowledged that the monthly payment information
being furnished to Experian was inaccurate and incomplete and therefore why was he being
required to wait for months for an investigation that has failed to occur.

49. Ms. Carey told MEAGHER “she could see all she needed to sce” on her computer
and that regardless of what other at the COP or the ERU had said, she had no intention of changing
the information being furnished to Experian.

50. | MEAGHER then asked Ms. Carey to be connected to Amy (the analyst that was
currently assigned to his dispute) and that if she was not available he would hold. Ms. Carey told
MEAGHER Amy was not available and that she would not put him on hold until she was available.
Frustrated, MEAGHER stated he would call back every two hours and ask for Amy until she was
available.

51. Ms. Carey’s response to MEAGHER’ frustration was “you are going to call us
8
Case 4:21-cv-00710-O-BP Document1 Filed 06/02/21 Page9of13 PagelD9

evety two hours until you get an analyst on the phone?” MEAGHER replied “Yes, I need this
dispute to be investigated and resolved I’ve been dealing with this for months.”

52. Ms. Carey then informed MEAGHER that CITIBANK was no longer going to
accept his phone calls regarding his disputes, that CITIBANK was not going to change the
information that it was being furnished to Experian, and that in fact, she was going to re-report to
the consumer reporting agencies the negative bankruptcy information that the ERU had previously
removed.

53. Ms. Carey then stated that she was going to furnish the same inaccurate and
incomplete information to the other consumer reporting agencies Equifax and Trans Union.

54. On January 18, 2021, Ms. Carey’s threats materialized and CITIBANK flagged
MEAGHER’s CITIBANK account with the consumer reporting agency Equifax as a charge off.

55. On January 18, 2021, the consumer reporting agency Trans Union notified
MEAGHER that “CITICARDS CBNA has flagged your account as Payment after charge
off/collection with Equifax, which may negatively impact your FICO credit score based on Trans
Union data.”

56. On January 26, 2020, MEAGHER received a letter from the ERU stating “while we
understand your desire to have this matter resolved in your favor, with this final letter, we consider
the issue resolved. We will no longer respond to inquiries regarding this matter.” The letter made
no mention of any investigation into MEAGHER’s disputes or findings resulting from one.

57. On February 8, 2021, MEAGHER made one final call to COP and spoke to
CITIBANK employee Tessha Taylor. MEAGHER asked Ms. Taylor to look at his account on her
computer and confirm the fact that it indicated that he had made his final payment timely on
February 18" 2020, that his account was closed on February 26, 2020, and that at the time it was
closed it had a zero balance. Ms. Taylor confirmed all of these facts to be true.

58.  CITIBANK has provided MEAGHER with no explanation as to why MEAGHER’s

disputes have not been reasonably investigated, or on what basis or facts CITIBANK verified the
9
Case 4:21-cv-00710-O-BP Document1 Filed 06/02/21 Page 10o0f13 PagelD 10

information it was furnishing to Experian as accurate,
FIRST CAUSE OF ACTION
Violation of 15 U.S. Code § 1681s—2 - Responsibilities of furnishers

of information to consumer reporting agencies
(Willful Noncompliance)

59, MEAGHER realleges and incorporates paragraphs | through 58 as though fully set
forth herein.

60. CITIBANK violates 15 U.S.C. § 1681s-2(b) by failing to reasonably investigate
MEAGHER’s disputes that CITIBANK. was furnishing inaccurate and incomplete information to
the consumer reporting agency Experian; by failing to review all relevant information regarding
MEAGHER’s disputes; by failing to correctly report the results of an accurate investigation to
consumer reporting agencies; and by failing to permanently and lawfully correct its own internal
records to prevent the re-reporting of its own inaccurate representations to consumer reporting
agencies.

61. CITIBANK knowingly, willfully and recklessly failed to comply with the
requirements of 15 U.S. Code § 1681s-2.

62. CITIBANK is liable under FCRA § 1681n for willful non-compliance, which
provides for statutory penalties of up to $1,000 per violation, as well as punitive damages and
attorneys fees.

SECOND CAUSE OF ACTION
Violation of 15 U.S. Code § 1681s—2 - Responsibilities of furnishers
of information to consumer reporting agencies
(Negligent Noncompliance)

63. Paragraphs | through 62 are re-alleged as though fully set forth herein.

64. CITIBANK was well aware of MEAGHER’s dispute that CITIBANK was
furnishing inaccurate and incomplete information to the consumer reporting agency Experian and
was negligent in complying with the requirements of 15 USC §1681s-2.

65, CITIBANK violates 15 U.S.C, § 1681s-2(b) by failing to reasonably investigate

MEAGHER’s disputes that CITIBANK was furnishing inaccurate and incomplete information to
10
Case 4:21-cv-00710-O-BP Document 1 Filed 06/02/21 Page 11of13 PagelD 11

the consumer reporting agency Experian; by failing to review all relevant information regarding
MEAGHER’s disputes; by failing to correctly report the results of an accurate investigation to
credit reporting agencies; and by failing to permanently and lawfully correct its own internal
records to prevent the re-reporting of its own inaccurate representations to consumer reporting
agencies.

66. CITIBANK is liable under FCRA § 16810 for negligent non-compliance, which
provides for statutory penalties of up to $1,000 per violation, as well as punitive damages and
attorneys fees.

67. Everyone from a janitor to a judge understands the impact of negative items ona
consumer credit reports and poor credit scores can have on one’s financial and emotional well-
being. As a result of CITIBANK’s failure to comply with the requirements of FCRA, MEAGHER
has suffered, and continues to suffer, actual damages, damage to reputation, and emotional distress
for which he seeks damages in an amount to be determined by the jury.

PRAYER FOR RELIEF
WHEREFORE PREMISES CONSIDERED, Plaintiff Todd Meagher prays for the following relief:

1. A judgment declaring that (a) none MEAGHER’s monthly credit card payments
were never charged off by CITIBANK;; (b) all of MEAGHER’s monthly credit card payments were

made timely (c) no monies owed to CITIBANK were ever discharged in a bankruptcy;

2. A judgment ordering CITIBANK to furnish information to Experian, Trans Union
and Equifax that indicate; the minimum amount due and payments made by MEAGHER each

month that his account was open; (b) that MEAGHER’s account has a zero balance,

3. A judgment ordering CITIBANK to destroy any internal notes and records that
indicate that MEAGHER’s payment history was anything but satisfactory or that could negatively

impact MEAGHER’s ability to obtain or maintain credit within or outside of CITIBANK;

11
Case 4:21-cv-00710-O-BP Document 1 Filed 06/02/21 Page 120f13 PagelD 12

4, Costs and expenses incurred in the action including attorneys fees;

5. Any other equitable relief that the court deems appropriate; and,

6, For such other, further, or different relief as the Court deems just and proper.
DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury as to all issues set forth in this Complaint.

Dated: June 2, 2021.

 

 

Todd Meagher

2101 Legacy Court
Keller, Texas 76248
Phone: (817) 403-1188
Email: toddme@gher.com
PRO SE LITIGANT

12
1844 (Rov. 1h FRG Uoaby CV-00710-O-BP PTT COVER SPR E = Ba Soe A

 
 

ae
Der 3

The JS 44 civil cover sheet and the information contained herein neither replace nor supptement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS
Todd Meagher

(b) County of Residence of First Listed Plaintiff Tarrant
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Afttomeys (Fin Name, Address, and Telephone Number)

DEFENDANTS

NOTE:

Attorneys (if Known)

 

CITIBANK N.A.,

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, S, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED. “

 

 

 

   

 

Ik. BASIS OF JURISDICTION (Piace an “X" in One Box Only)

Cc] 1 US. Government

[x}3 Federal Question

 

(For Diversity Cases Only}

PIF

UI. CITEZENSHIP OF PRINCIPAL PARTIES feo an “X" in One Box fav Plaintiff

DEF

 

One Box for Defendant):
PTF!

   
  

 

 

 

   

 

 

 

 

 

 

 

 

 

 

    
 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff (U.S. Government Not a Party} Citizen of This State | | Cc 1 Incorporated or - Principal Ph ee Cj 4. f:]4
of Business In This State! >> ” .
i oP .
C]z U3. Government C4 Diversity Citizen of Another State E]2 [J 2 Incorporated and PrincipalPlace [[] 5 [[]5
Defendant Ondicute Citizenship of Parties in Hem HD of Business In Another State
Citizen or Subject of a f]3 [[] 3. Foreign Nation Cle [Js
Foreign Country
IV. NATURE OF SUIT nae an_"‘X" in Qne Box Only) Click here for: Nature of Suit Code Deseriptions.
[EOE CON PRACT. eee 2S TORTS! 2 FORFEITURE/PENALTY ©: “BANKRUPTCY. 222 2] OTHER STATUTES 2: ]
110 Insurance PERSONAL INJURY PERSONAL INJURY 1625 Prug Related Seizure 422 Appeal 28 USC 15% 375 False Claims Act
120 Marine 30 Airplane i] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
£30 Miller Act 3ES Aisplane Product Product Liability | 4690 Other 28 USC 157 E 372%{a))
140 Negotiable Instrument Liability TC] 367 Health Care/ 400 State Reapportionment
[_} £50 Recovery of Overpayment |] 320 Assault, Libel & Pharmaceutical PROPERTY: RIGHTS 222" 410 Antitrust
& Enforcement of Fudgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
ES Medicare Act | 330 Federal Employers’ Product Liability 830 Patent a 450 Commerce
£52 Recovery of Defaulted Liability CT] 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application | | 470 Racketeer Influenced and
(Exetudes Veterans} 345 Marine Product Liability 840 Trademark Corrupt Organizations
CI 153 Recovery of Overpayment Liability PERSONAL PROPERTY ARBOR Eo ] 880 Defend Trade Secrets x] 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 7EO Fair Labor Standards Act of 2016 (13 USC 1681 or 1692)
Ty £60 Stockholders’ Suits | 355 Mator Vehicle H 371 Truth in Lending Act | 485 Telephone Consumer
[_}190-Other Contract Product Liability [_] 380 Other Personal [720 Labor/Management UROL SECUREIY. Protection Act
£95 Contract Product Liability | 360 Other Perscnal Property Damage Relations 861 BTA (13958) 490 Cable/Sat TV
[£96 Franchise Injury (] 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities!
"] 362. Personal Injury - Product Liability 751 Family and Medicat 863 DIVC/DIWW (405(2)} Exchange
Medical Malpractice _ Leave Act 864 SSID Title XVI |] 890 Other Statutory Actions
DEES UREBAL PROPERPY 2.0: CIVIL: RIGHTS PRISONER PETITIONS.) 1790 Other Labor Litigation [| 865 RSE(405(g)) || 891 Agricuitaral Acts
210 Land Condemnation ago Other Civil Rights Habeas Corpus: } |791 Employee Retirement 893 Environmental Matters
oe Foreclosure 44] Voting 463 Alien Detainee Income Security Act A IREDERAL PAX SUITS 2:3) 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate F | 870 Taxes (U.S, Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) | 896 Arbitration
245 Tort Product Liability Accommodations J | 530 General E | 871 1RS—Third Party 899 Administrative Procedure
290 AlE Other Real Property 445 Amer. w/Disabilities - | 535 Death Penalty TTIMIMIGRATION. 3 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities -]_| 540 Mandamus & Other 465 Other Immigration i 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
ry 448 Education 555 Prison Condition

 

560 Civil Detainee -
Conditions of

 

Confinement

 

 

 

 

¥V. ORIGIN (Place an “X" i One Box Only)

1 Original
Gd Proceeding

VI. CAUSE OF ACTION

2 Removed from
State Court

 

ry3 Remanded from
Appellate Court

| 4 Reinstated or Cl 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes untess diversity):

15 U.S. Code § 1681

Brief description of cause:

Reopened

Transfer

6 Multidistrict
Litigation -

O 8 Multidistrict
Litigation -
Direct File

 

 

 

 

 

Violation of FCRA
VIL REQUESTED IN [[] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: [kl¥es []No
VHE RELATED CASE(S) ; ;
IF ANY (See instructions}: TUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
06/02/2021
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IEP JUDGE MAG. JUDGE
